              Case 2:20-cv-00289-RSL Document 6 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    CEDAR CONSULTING GROUP, LLC.,
10                         Plaintiff,
                                                               NO. C20-289RSL
11                  vs.
12    JOSHUA MILLER,                                           ORDER OF DISMISSAL
13                         Defendant.
14

15
            This matter comes before the Court sua sponte. The complaint in this matter was filed on
16
     February 24, 2020. On July 20, 2020, this Court issued an Order to Show Cause as plaintiff has
17
     failed to perfect service of the summons and complaint upon defendants or to make a timely
18
     request for extension of the service date, as required by Fed. R. Civ. P. 4(m). Dkt. # 4. On
19
     August 11, 2020, plaintiff filed a response to the Court’s Order to Show Cause and indicated that
20
     despite numerous attempts at service plaintiff has been unable to personally serve defendant with
21
     this action and requests dismissal without prejudice. Dkt. # 5.
22
            IT IS NOW, THEREFORE, ORDERED that this matter be DISMISSED without
23
     prejudice.
24

25

26

27

28   ORDER OF DISMISSAL-1
            Case 2:20-cv-00289-RSL Document 6 Filed 08/12/20 Page 2 of 2



 1        DATED this 12th day of August, 2020.
 2

 3

 4                                        A
                                          Robert S. Lasnik
 5                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL-2
